Citation Nr: 1811719	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1972 and from April 1973 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in August 2016.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in September 2017 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a VA examination and opinion for the Veteran's acquired psychiatric disorder in January 2017, and a supplemental VA opinion was provided in October 2017 pursuant to the Board's September 2017 remand, the opinions are inadequate, as the VA examiner again failed to address the relevant evidence in the service personnel and service treatment records.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the September 2017 remand, the Board pointed out several service personnel records and service treatment records indicating psychiatric treatment in service and demonstrating the Veteran was discharged due to psychiatric problems.  In October 2017 the VA examiner reiterated the opinion he provided in January 2017, that the Veteran's service exit examination listed no psychiatric problems and that it was most likely his mental health difficulties in the military had resolved by the time he was discharged.  In so finding, the VA examiner only addressed a few of the records the Board asked him to discuss in his rationale.  

In addition, the VA examiner's conclusions appear to be contradictory to the service personnel records demonstrating the Veteran was recommended for discharge in November 1974 due to his apathy, defective attitude and inability to expend effort constructively and was ultimately discharged for these reasons.  Moreover, the examiner failed to specifically discuss service treatment records in August 1970 demonstrating that the Veteran reported a fear of weapons, noting a bad experience with a shotgun as a child.  Finally, in the January 2017, the VA examiner diagnosed the Veteran with other specified depressive disorder which he related to current life stressors, and he also noted the Veteran's service treatment records showed he was diagnosed with anxiety and depression in January 1971 also due to life stressors, including his wife's pregnancy.  The VA examiner restated these findings in his October 2017 supplemental opinion, however he did not address whether the anxiety and depression due to life stressors in service was related to the current diagnosis of other specified depressive disorder which he related to current life stressors.  

Therefore, the Board finds that an adequate supplemental VA medical opinion, in compliance with the specific remand instructions below, is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include PTSD and depression, originated during active service, a psychosis was manifest within one year of his active service, or an acquired psychiatric disorder was otherwise caused by or related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

2.  Upon receipt of all additional records, the claims folder and a copy of this remand are to be made available to and reviewed by an appropriate VA specialist (mental disorders), to determine the current nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD and depression.  The examination report is to contain a notation that the examiner reviewed the claims file, including the service treatment and service personnel and treatment records discussed below.

Please review the following: 
(1) the service treatment records demonstrating a history of fear of weapons in August 1970; 
(2) service treatment records demonstrating treatment for depression and anxiety in January 1971; 
(3) service treatment records demonstrating treatment for personal problems in October 1972;  
(4) service personnel records demonstrating the Veteran received counseling in January 1973, September 1973 and on several occasions in August 1974; and
(5).  service personnel records demonstrating the Veteran was recommended for discharge and ultimately discharged from service for apathy, defective attitude and inability to expend effort constructively.  

The examiner is then asked to furnish an opinion with respect to the following:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed acquired psychiatric disorder, namely depression, had its onset during active duty from May 1969 to April 1972 or from April 1973 to November 1974 or is otherwise related to any incident or event that occurred during such periods, including the Veteran's August 1970 report of a history of fear of weapons.  

The examiner should consider and specifically comment the evidence noted in the service treatment records and service personnel records discussed above. 

(b).  The examiner is asked to specifically address the findings of anxiety and depression due to life stressors (i.e. his wife's pregnancy) noted in service in January 1971 and the current diagnosis provided in the January 2017 VA examination of other specified depressive disorder which the examiner also related to current life stressors.  

(c).  If the examiner finds that it is not at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder had its onset during active service or was otherwise related to active service, s/he is asked to address the service personnel records which appear to contradict the separation examination findings of no psychiatric problems, and demonstrate that the Veteran was recommended for discharge in November 1974 due to his apathy, defective attitude and inability to expend effort constructively and was ultimately discharged for these reasons.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claim on appeal in light of this and all other additional evidence.  If the claim is denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




